DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-7, 9-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Design, fabrication and characterization of a hybrid III-V on silicon transmitter for high-speed communications” (Ferrotti: submitted by applicant 4/14/2020) in view of in view of US 2012/0074980 (Choi).
For claim 1, Ferrotti teaches a semiconductor structure (fig. III-1, III-19, III-21, III-30, III-32, and III-41) comprising: 
a group IV substrate (fig. III-21, SOI wafer, page 77, first paragraph, 8” SOI wafer) including group IV dies (page 51, third paragraph describes multiple dies for testing in an 8” SOI wafer) separated by a scribe line (dies within a wafer are separated by scribe lines); 
functional group IV devices (figs. III-21, III-30 and III-41(b), silicon modulator and Si grating and laser waveguides , fig. III-21 (b)-(d) within the complete transmitter)
a patterned group III-V process control monitoring device (fig. III-32, page 85, 3rd full paragraph, “stand-alone hybrid III-V on silicon DBR laser…for testing”) and a functional group III-V optoelectronic device situated over one of said group IV dies (fig III-21 (u) Hybrid III-V on silicon laser).
Ferrotti does not explicitly teach the patterned group III-V process control monitoring device is situated over said scribe line. Ferrotti does not explicitly teach the functional group IV devices are situated in the group IV dies.
However, Choi does teach complete circuits (fig. 4, 410) are formed in die areas (fig. 4, 402) and control monitoring devices (fig. 4, 408) may be situated in scribe lines and tested on wafer (fig. 4, 405, [0028]) in order to allow complete production ICs to be produced in each die area (fig. 4, 402, ([0028]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the functional group IV device including the functional group III-V device in the group IV dies and the patterned group III-V process control monitoring device of Ferrotti over an adjacent scribe line as taught by Choi in order to allow complete production ICs (i.e. the complete transmitter of Ferrotti) to be produced in each die area.
While the combination does not explicitly teach the functional group III-V optoelectronic device is at an edge adjacent to the patterned group III-V device, ,t would have been obvious to one having ordinary skill in the art at the time the invention was made to place the functional group III-V optoelectronic device is at an edge adjacent to the patterned group III-V device in order to optimize the use of chip space, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
For claim 2, Ferrotti implicitly teaches said functional group III-V optoelectronic device shares an epitaxial layer with said patterned group III-V device. The patterned III-V device is a stand-alone hybrid laser for testing (fig. III-33) while the functional group III-V optoelectronic is an integrated laser  (fig. III-21 (u). As the patterned III-V device is for testing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the same epitaxial layers in order to achieve relevant test measurements.
For claim 3, Ferrotti teaches said patterned group III-V process 10device is configured to interface with an electrical probe (fig. III-32, DC source).
For claim 4, Ferrotti teaches said patterned group III-V device is configured to interface with an optical probe (fig. III-32, power meter).
For claim 6, Ferrotti teaches said patterned group III- device (fig. III-1, InGaAsP MQW) is optically coupled to a group IV device in said group IV substrate (fig III-1, waveguide and mirrors).
For claim 7, Ferrotti teaches said patterned group IV device is selected from the group consisting of a waveguide, an interferometer, a grating coupler, and a reflector (fig. III-1, waveguide and mirrors).
For claim 9, Ferrotti teaches a semiconductor structure (fig. III-1, III-19, III-21, III-30, III-32, and III-41) comprising: 
a group IV substrate (fig. III-21, SOI wafer, page 77, first paragraph, 8” SOI wafer) including group IV dies (page 51, third paragraph describes multiple dies for testing in an 8” SOI wafer) separated by a scribe line (dies within a wafer are separated by scribe lines); 
functional group IV devices (figs. III-21, III-30 and III-41(b), silicon modulator 
 and Si grating and laser waveguides , fig. III-21 (b)-(d) within the complete transmitter); and a functional group III-V optoelectronic device situated over the functional group IV devices (fig III-21 (u) Hybrid III-V on silicon laser)
a group III-V chiplet over said group IV substrate; a patterned group III-V monitoring device in said group III-V chiplet. (See fig. II-1 and fig. III-32, page 85, 3rd full paragraph, “stand-alone hybrid III-V on silicon DBR laser…for testing.” The III-V portion of the hybrid III-V on silicon DBR laser is considered be the chiplet. A III-V process control monitoring device designed for gain and confinement includes a MQW, SCH and p-doped InP cladding and is formed in the III-V chiplet as detailed in fig. III-1.) 
Ferrotti does not explicitly teach the group III-V chiplet is at least partially over said scribe line and said patterned Group III-V device is situated over said scribe line. Ferrotti does not explicitly teach the functional group IV devices are situated in the group IV dies.
However, Choi does teach complete circuits (fig. 4, 410) are formed in die areas (fig. 4, 402) and patterned control monitoring devices (fig. 4, 408) may be situated in scribe lines and tested on wafer (fig. 4, 405, [0028]) in order to allow production ICs to be produced in each die area (fig. 4, 402, ([0028]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the functional group IV device and the functional group III-V optoelectronic device situated over the group IV  device in the group IV dies and the group III-V chiplet/patterned group III-V process control monitoring device of Ferrotti over a scribe line as taught by Choi in order to allow complete production ICs (i.e. the complete transmitter of Ferrotti) to be produced in each die area.
While the combination does not explicitly teach the functional group III-V optoelectronic device is at an edge adjacent to the patterned group III-V device, it would have been obvious to one having ordinary skill in the art at the time the invention was made to place the functional group III-V optoelectronic device is at an edge adjacent to the patterned group III-V device in order to optimize the use of chip space, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
For claim 10, Ferrotti implicitly teaches said functional group III-V optoelectronic device shares an epitaxial layer with said patterned group III-V device. The patterned III-V device is a stand-alone hybrid laser for testing (fig. III-33) while the functional group III-V optoelectronic is an integrated laser  (fig. III-21 (u). As the patterned III-V device is for testing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the same epitaxial layers in order to achieve relevant test measurements.
For claim 11, Ferrotti teaches said patterned group III-V device is configured to interface with an electrical probe (fig. III-32, DC source).
For claim 12, Ferrotti teaches said patterned group III-V device is configured to interface with an optical probe (fig. III-32, power meter).
For claim 13, Ferrotti teaches said patterned group III-V device (fig. III-1, InGaAsP MQW) is electrically or optically coupled to a group IV device in said group IV substrate (fig III-1, waveguide and mirrors).
For claim 14, Ferrotti teaches a method (fig. III-1, III-19, III-21, III-30, and III-32) comprising:
 providing a group IV substrate (fig. II-.21, SOI wafer, page 77, first paragraph, 8” SOI wafer) including group IV dies (page 51, third paragraph describes multiple dies for testing in an 8” SOI wafer) separated by a scribe line (dies within a wafer are separated by scribe lines);  
a functional group IV devices (figs. III-21, III-30 and III-41(b), silicon modulator and Si grating and laser waveguides , fig. III-21 (b)-(d) within the complete transmitter);
and forming afunctional group III-V optoelectronic device situated over the functional group IV devices (fig III-21 (u) Hybrid III-V on silicon laser)
10placing a group III-V chiplet over said group IV substrate (fig. III-21(g), III-V stack and page 79, second paragraph, and page 85, 3rd full paragraph); 
patterning said group III-V chiplet (fig. III-21, (k)) to produce patterned group III-V monitoring device (fig. III-32, page 85, 3rd full paragraph, “stand-alone hybrid III-V on silicon DBR laser…for testing” and page 84, second paragraph, stand-alone devices including the DBR laser are fabricated along with the transmitter).
Ferrotti does not teach Ferrotti does not explicitly teach the group III-V chiplet is at least partially over said scribe line and said Group III-V process control monitoring device is situated over said scribe line. Ferrotti does not explicitly teach the functional group IV devices are situated in the group IV dies.
However, Choi does teach complete circuits (fig. 4, 410) are formed in die areas (fig. 4, 402) and patterned control monitoring devices (fig. 4, 408) are formed over scribe lines and tested on wafer (fig. 4, 405, [0028]) in order to allow production ICs to be produced in each die area (fig. 4, 402, ([0028]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the functional group IV device and the III-V optoelectronic device situated over the group IV  device in the group IV dies and to form the group III-V process control monitoring device of Ferrotti over a scribe line as taught by Choi in order to allow complete production ICs (i.e. the complete transmitter of Ferrotti) to be produced in each die area. Note: forming the process control monitoring device, as taught by Ferrotti, requires placing the III-V chiplet in the proper location (over the scribe line in the combination of Ferrotti and Choi) and patterning it there.
While the combination does not explicitly teach the functional group III-V optoelectronic device is at an edge adjacent to the patterned group III-V device, it would have been obvious to one having ordinary skill in the art at the time the invention was made to place the functional group III-V optoelectronic device is at an edge adjacent to the patterned group III-V device in order to optimize the use of chip space, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
For claim 15, Ferrotti inherently teaches said placing comprises placing said group III-V chiplet at least partially over two or more of said group IV dies so as to straddle said scribe line. The thickness of the claimed scribe line is arbitrary as long as it is under the process control monitoring device. The thickness of the scribe line may therefore be chosen such that the process control monitoring device which is part of the chiplet is over two dies on either side of the scribe line.
For claim 16, Ferrotti implicitly teaches said functional group III-V optoelectronic device shares an epitaxial layer with said patterned group III-V device. The patterned III-V device is a stand-alone hybrid laser for testing (fig. III-33) while the functional group III-V optoelectronic is an integrated laser  (fig. III-21 (u). As the patterned III-V device is for testing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the same epitaxial layers in order to achieve relevant test measurements.
For claim 17, Choi implicitly teaches but does not explicitly teach dicing the substrate through the scribe lines in order to form individual dies. Further, the examiner took official notice in the previous office action that it was well-known in the art before the effective filing date of the claimed invention to dice a substrate along scribe lines in order to singulate individual dies. Applicant did not traverse the official notice; therefore, it is now taken to be admitted prior art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dice the group IV substrate through the scribe lines in order to singulate individual complete transmitter dies.
For claim 19, Ferrotti teaches said patterned group III-V device (fig. III-1, InGaAsP MQW) is optically coupled to a group IV device in said group IV substrate (fig III-1, waveguide and mirrors).
Claims 5, 8, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Design, fabrication and characterization of a hybrid III-V on silicon transmitter for high-speed communications” (Ferrotti: submitted by applicant 4/14/2020) in view of in view of US 2012/0074980 (Choi) and further in view of US 5,937,274 (Kondow).
For claims 5 and 18, the combination of Ferrotti and Choi is applied according to the rejections of claims 1 and 14 above respectively. Ferrotti further teaches a power meter used with the control monitoring device (fig. III-32). The previous combination does not teach the patterned group III-V device is a photodiode. However, Kondow teaches a III-V photodiode (fig. 1B PD) may be formed on a group IV substrate (fig. 1, Si) in order to measure the output of a LD (fig. 1A, LD, col. 7, l. 51-64). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the photodiode of Kondow in the process control monitoring device of the previous combination as a simple substitution for the power meter of previous combination as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative measure the output of the stand-alone laser.  See MPEP 2143 I.B. The photodiode of Kondow has the additional advantage of not requiring alignment of an optical fiber to measure the laser output. 
For claims 8 and 20, the combination of Ferrotti and Choi is applied according to the rejections of claims 1 and 14 above respectively. The previous combination does not teach said patterned group III-V device is electrically coupled to a group IV device in said group IV substrate. However, Kondow teaches a group III-V device (fig. 1A, LD, c. 5, l. 57-63) is electrically coupled to a group IV device in a group IV substrate (fig. 1A, MOS-FET in Si clad layer) in order to turn the laser on and off (c. 7, l. 52-55).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to electrically couple a group IV device (MOS-FET) in the group IV substrate to the patterned group III-V device (laser) of previous combination in order to turn the laser on and off as taught by Kondow. 
Response to Arguments
Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive. The applicant argues, at page 8, first paragraph, that the rejection of claims 1, 9 and 14 inappropriately rely upon rearrangement of parts as an obvious design choice. Applicant states, page 8, third paragraph, that the concept of design choice only applies when the claimed features solves no stated problem and where the applicant fails to set forth any reason why the differences between the claimed invention and the prior art would result in a different function. The applicant’s attorney states that  

“the claimed features perform a different function than the prior art in that the claimed features are more readily compatible with group III-V chiplets smaller than a die area (e.g., as shown in Figure 3A of the present application), rather than group III-V wafers larger than a die area (e.g., as shown in Figure III-22 of Ferrotti). Thus, the claimed features also solve problems by avoiding stresses and cracking associated with large wafers, and by avoiding excess group III-V material and corresponding etchant material.”

However, the specification does not state the claimed features solve a particular problem nor does it explain describe any reason why the differences between the claimed invention and the prior art would result in a different function. Beyond the argument of the applicant’s attorney, there evidence in the record that the claimed features solve a particular problem or result in a different function, and arguments of counsel cannot take the place of evidence in the record (see MPEP716.01(c)). Therefore, the applicant’s argument, at page 9, first line, that a finding of obvious design choice is precluded is not persuasive. The rejection of claims 1, 9 and 14 are, therefore, deemed to be proper. The applicant argues the allowability of the remaining claims based on their dependence; however, as the independent claims are not allowed, the remaining dependent claims cannot be allowed based on their dependency. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2003/0213953 (fig. 1) teaches test structures placed in scribe lines on all 4 sides of a chip.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/Primary Examiner, Art Unit 2828